EXHIBIT 10.4
 
MUTUAL TERMINATION
OF EMPLOYMENT AGREEMENT
 
This Mutual Termination of Employment Agreement is entered into by and between
Vidaroo Corp. and Ian McDaniel effective as of January 1, 2013.
 
1.  
Mr. McDaniel is currently an Executive Officer of Vidaroo based on an employment
agreement dated as of May 1, 2008 with subsequent amendments dated November 6,
2008, November 8, 2009 and May 16, 2012.

 
2.  
The parties hereby wish to, and do hereby, mutually terminate the Agreement.

 
3.  
Mr. McDaniel will resign his position as an Executive Officer, but continue in
his role as a Director of the Board.

 
4.  
In consideration of the mutual termination Mr. McDaniel agrees to forgo any post
employment compensation as stated in the agreement.

 
5.  
In consideration of the mutual termination, Vidaroo agrees to forgo any rights
that previously existed in Section 10 “Restrictive Covenants” of the Employment
Agreement and further agrees to indemnify Mr. McDaniel for any and all possible
ramifications related to the release of the “Restrictive Covenants”.

 
6.  
In consideration for his ongoing involvement on the Board of Directors, all
Stock Options previously issued shall remain in full force and effect.  In
further consideration for his ongoing leadership as a Director, Vidaroo agrees
to adjust the Exercise price of those Stock Options to Fair Market Value at the
time of the execution of this agreement.  Fair Market Value shall be defined as
the average closing price of Vidaroo’s Common Stock for the 30 calendar days
prior to the execution of this agreement as further indicated in separately
executed Vidaroo Corporation Non-Statutory Stock Option Agreement.

 
Vidaroo Corp.
                  By:            
Thomas Moreland, Incoming Chairman  
   
Ian McDaniel
   
And CEO 
       


